Case 5:20-cv-05174-PKH Document 40                Filed 01/05/21 Page 1 of 2 PageID #: 1147




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

LEAGUE OF WOMEN VOTERS OF ARKANSAS,                                                  PLAINTIFFS,
ROBERT WILLIAM ALLEN, JOHN MCNEE,
and AELICA I. ORSI,

v.                                  No. 5:20CV05174 PKH

JOHN THURSTON, in his official capacity as
the Secretary of State of Arkansas, and
SHARON BROOKS, BILENDA HARRIS-RITTER,
WILLIAM LUTHER, CHARLES ROBERTS,
JAMES SHARP, and J. HARMON SMITH, in
their official capacities as members of the
Arkansas State Board of Election
Commissioners,                                                                     DEFENDANTS.

                 DEFENDANT’S RESPONSE TO MOTION FOR LEAVE TO AMEND

       The parties have conferred concerning Plaintiffs’ motion, which seeks leave to amend

their Amended Complaint to add parties and a claim. DE 39. As a result of that conference, De-

fendants will not oppose the motion. Further, Defendants are authorized to state that Plaintiffs

have consented to a two-week extension of Defendants’ deadline to respond to a Second

Amended Complaint—an extension that is needed as a result of existing deadlines in other cases

for which the undersigned is primarily responsible. A two-week extension would materially as-

sist Defendants in preparing their response.

       Therefore, although Defendants will not oppose Plaintiffs’ motion, if the Court grants

Plaintiffs leave to amend, Defendants respectfully request that the Court enlarge by two weeks

Defendants’ time to respond to a Second Amended Complaint.

                                               Respectfully submitted,

                                               LESLIE RUTLEDGE
                                               Attorney General
Case 5:20-cv-05174-PKH Document 40   Filed 01/05/21 Page 2 of 2 PageID #: 1148




                                 Michael A. Cantrell (2012287)
                                  Assistant Solicitor General
                                 OFFICE OF THE ARKANSAS ATTORNEY GENERAL
                                 323 Center Street, Suite 200
                                 Little Rock, AR 72201
                                 Ph:     (501) 682-2007
                                 Fax: (501) 682-2591
                                 Michael.Cantrell@ArkansasAG.gov

                                 Attorneys for Defendants




                                     2
